DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a divisional application (DIV) of U.S. Application Serial Number 13/816,723, filed 10/08/2013, which is a 371 of PCT/US11/47657, filed 8/12/2011.  This application claims benefit to U.S. Provisional Application Serial Number 61/373,212, filed 8/12/2010.  Claims 52-100 are pending.

Election/Restrictions
Applicant's election with traverse of Group I, claims 52-60, in the reply filed on 11/15/2022 is acknowledged.  The traversal is on the grounds that searching Groups I-IV would not be an undue burden.  This is not found persuasive because, as set forth in the restriction requirement mailed 8/17/2022, 1) the four inventions have different classifications and have acquired a separate status in the art in view of their different classification; 2) the four inventions are drawn to different methods with different ingredients, method steps and endpoints and have acquired a separate status in the art due to their recognized divergent subject matter; and 3) based on their different classification and recognized divergent subject matter, the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  Additionally, Applicant acknowledges that the claims of Groups I-IV are patentably distinct (Remarks, p. 2, ¶2).
Hence, Applicant’s argument that the examination of the claims from Groups I, II, II and IV together would not be an undue burden is unpersuasive and the restriction requirement is maintained.  The requirement is still deemed proper and is therefore made FINAL.
Claims 61-100 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim.  Claims 52-60 have been examined on the merits.

Claim Objections
Claims 52 and 59 are objected to because of the following informalities:
Claim 52 recites “37°C” in line 3 which should be “37 °C” because the quantity and the unit should be separated by a space.  Additionally, “ex vivo” in line 3 should be italicized (“ex vivo”).  Appropriate correction is required.
Claim 59 recites “37°C” in line 2 which should be “37 °C” because the quantity and the unit should be separated by a space.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 52-56 and 58-59 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Feher et al., 1974 (NPL cite C22, IDS 8/4/2020; herein “Feher”).
Feher teaches a method for producing a composition comprising contacting a population of cells comprising hematopoietic stem or progenitor cells (3.1 x 106 – 4.2 x 106 nucleated bone marrow cells, which would necessarily comprise hematopoietic stem and progenitor cells) ex vivo at a temperature of about 37 °C (contacting was performed in a siliconized bottle in a shaking water bath at 37 °C) with one or more agents which increase CXCR4 expression over non-contacted hematopoietic stem or progenitor cells (PGE2) wherein the concentration of the agent is about 10 µM (10-5 M; Fig. 1) and the time of contacting is about 2 hours (p. 550, ¶4-5) anticipating claims 52-56 and 58-59.
Regarding the limitation of claim 52 “to result in hematopoietic stem or progenitor cells comprising a gene expression signature comprising increased CXCR4 expression, as compared to non-contacted hematopoietic stem or progenitor cells”, the method of Feher WOULD result in the hematopoietic stem or progenitor cells in the contacted bone marrow suspension to increase CXCR4 expression over that of non-contacted hematopoietic stem or progenitor cells because the method of Feher is identical to the method claimed in claims 52-56 and 58-59 regardless of whether Feher knew or characterized the gene expression level of CXCR4.

Claims 52-55 and 58 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Adams et al., 2009 (NPL cite C01, IDS, 8/4/2020; herein “Adams”).
Adams teaches a method for producing a composition comprising contacting a population of cells comprising hematopoietic stem or progenitor cells (bone marrow mononuclear cells, which would necessarily comprise hematopoietic stem and progenitor cells) ex vivo at a temperature of about 37 °C with one or more agents which increase CXCR4 expression over non-contacted hematopoietic stem or progenitor cells (cholera toxin, a Ga-s activator) wherein the time of contacting is 1 hour (p. 105, full ¶4; p. 106, “Cholera toxin treatment”; last page, “Cholera toxin treatment”) anticipating claims 52-55 and 58.
Regarding the limitation of claim 52 “to result in hematopoietic stem or progenitor cells comprising a gene expression signature comprising increased CXCR4 expression, as compared to non-contacted hematopoietic stem or progenitor cells”, the method of Adams WOULD result in the hematopoietic stem or progenitor cells in the contacted bone marrow suspension to increase CXCR4 expression over that of non-contacted hematopoietic stem or progenitor cells because the method of Adams is identical to the method claimed in claims 52-55 and 58 regardless of whether Adams knew or characterized the gene expression level of CXCR4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 52-56 and 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adams.
The discussion of Adams regarding claims 52-55 and 58 set forth in the rejection above is incorporated herein.
Adams teaches that hematopoietic stem and progenitor cell (HSPC) engraftment requires the guanine-nucleotide-binding protein stimulatory a subunit (Ga-s) (Abst.) and teaches methods for preparing therapeutic compositions wherein the HSPCs are contacted with a Ga-s activator (cholera toxin) ex vivo at 37 °C for 1 h to improve homing and engraftment of the HSPCs (p. 105, full ¶4; p. 106, “Cholera toxin treatment”; last page, “Cholera toxin treatment”).
Adams teaches that it is likely that PGE2 signaling activates the Ga-s pathway which enhances HSPC engraftment (p. 106, full ¶4).  Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to produce the therapeutic composition by substituting PGE2 for cholera toxin and contacting the HSPCs ex vivo at 37 °C for 1 h with PGE2 with a reasonable expectation of success; therefore, claim 56 is prima facie obvious.

Claims 52-59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goessling et al., 2009 (NPL cite C29, IDS, 8/4/2020; herein “Goessling”) in view of Feher, Adams and Waldhoer et al., 1999 (NPL cite C77, , IDS, 8/4/2020; herein “Waldhoer”). 
Goessling teaches methods of producing therapeutic compositions of hematopoietic stem and progenitor cells (HSPCs) with improved engraftment ability comprising contacting human umbilical cord blood (which would necessarily comprise hematopoietic stem and progenitor cells) ex vivo with the stabilized analog of prostaglandin E2, 16,16-dimethyl PGE2 (dmPGE2) before transplantation of the composition (p. 1, ¶1).  Goessling teaches contacting the HSPC compositions ex vivo with dmPGE2 for 1, 3, 6 or 12 hours (Id.).  Goessling appears to teach that the concentration of dmPGE2 used to enhance engraftment was 1 – 10 µM (the document lists the concentrations as 10 ?M and 1 ?M which are assumed to be 10 µM and 1 µM wherein the special character “µ” is misinterpreted by text processing software because nM or mM do not have a special character and would not be misinterpreted).  Goessling teaches that the ex vivo contacting with dmPGE2 enhances HSPC engraftment and upregulates CXCR4 gene expression, i.e. resulting in HSPCs comprising a gene expression signature comprising increased CXCR4 expression, as compared to non-contacted hematopoietic stem or progenitor cells (Id.)  Goessling teaches that ex vivo contacting of the human HSC composition with dmPGE2 was safe and effective for transplantation in the clinical setting (Id.), showed no significant negative impact on cell viability using either fresh or frozen cord blood units and the HSPCs (CD34+ stem and progenitor compartment) seemed particularly able to tolerate the treatment protocol (Id.).
Goessling does not specify the temperature at which the HSPC compositions are ex vivo contacted with dmPGE2; however, a person of ordinary skill in the art would have found it obvious that the HSPC compositions should be contacted with dmPGE2 at 37 °C as evidenced by Feher, Adams and Waldhoer.  
Feher teaches contacting HSPC compositions ex vivo with PGE2 at 37 °C for 2.5 hours before transplantation of the HSPC composition into animals as detailed in the rejection above.  Specifically, Feher teaches incubating a suspension of bone marrow cells comprising HSPCs at 37 °C for 2.5 h with varying concentrations of PGE2 immediately prior to transplantation of the cells into lethally irradiated recipients and demonstrate that the PGE2 treatment increases the proliferation of the transplanted HSPCs (p. 550, ¶4-5; Fig. 1); hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to treat the HSPC compositions in Goessling at 37 °C because Feher teaches contacting HSPC compositions ex vivo with PGE2 at 37 °C for 2.5 hours before transplantation of the HSPC composition into animals was effective for increasing proliferation of the HSPCs.
Adams also teaches methods of increasing engraftment in compositions of HSPCs by contacting the HSPC composition ex vivo at 37 °C with an agent which increases PGE2R2 or PGE2R4 signaling in the hematopoietic stem or progenitor cells (the Ga-s activator, cholera toxin); hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to treat the HSPC compositions in Goessling at 37 °C because Adams teaches contacting HSPC compositions ex vivo with an agent which increases CXCR4 expression over non-contacted cells at 37 °C before transplantation of the HSPC composition into animals was effective for enhancing engraftment of the HPSCs.
Additionally, the normal temperature for mammalian cells is 37 °C (i.e. normal human body temperature) and Waldhoer teaches that G-protein coupled receptor (GPCR) function is temperature dependent with the binding kinetics for the ligand being linearly dependent on the temperature (Abst.; Fig. 5; p. 30572, “Binding Experiments”; pp. 30574-5, spanning ¶).  Note: the prostaglandin receptors which are activated by dmPGE2, EP1, EP2, EP3 and EP4, are G-protein-coupled receptors (GPCRs) – see specification, pp. 26-27, spanning ¶.  Because Waldhoer teaches that the binding kinetics of ligands to GPCRs is linearly temperature dependent and because increased signaling with the agent which increases CXCR4 expression would be expected to increase CXCR4 expression, a person of ordinary skill in the art at the time of the invention would have found it obvious to treat the HSPC compositions in Goessling at 37 °C since 37 °C is the natural temperature for HSPC functioning and the kinetics of receptor activation by dmPGE2 would be accelerated at 37 °C as compared to lower temperatures.
Finally, a person of ordinary skill in the art at the time of the invention would have found it obvious that the temperature at which the cells are contacted with dmPGE2 is a result effective variable which would affect the kinetics of the binding and signaling via the GPCR prostaglandin receptors because Waldhoer teaches that binding and signaling through GPCRs is linearly dependent on temperature; thus, a person of ordinary skill in the art would expect the temperature of the ex vivo contacting to have an obvious effect on parameters such as the induction of CXCR4 gene expression and engraftment of the therapeutic HSPC composition in the subject to which the composition is administered.  Therefore, a person of ordinary skill in the art would find it obvious that a contacting temperature of 37 °C would provide the most effective CXCR4 expression and the best engraftment into the patient.  See MPEP 2144.05 II.
Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method of producing therapeutic compositions of HSPCs enhanced for engraftment ability made obvious by Goessling in view of Feher and Adams by ex vivo incubation with dmPGE2 at 37 °C because both Feher and Adams teach contacting the HSPC compositions with agents which increase CXCR4 expression ex vivo at 37 °C and the teachings of Waldhoer suggest that treatment at 37 °C would be more effective than lower temperatures because the biochemical kinetics of the signaling pathway would be enhanced; therefore, claim 52 is prima facie obvious.
Regarding claim 53, Goessling teaches that the HSPCs are from umbilical cord blood; therefore, claim 53 is prima facie obvious.
Regarding claims 54-57, Goessling teaches that agent is 16,16-dimethyl PGE2; therefore, claims 54-57 are prima facie obvious.
Regarding claim 58, Goessling teaches that the ex vivo contacting with 16,16-dimethyl PGE2 can be for 1, 3 or 6 hours; therefore, claim 58 is prima facie obvious.
Regarding claim 59, it appears that Goessling recites that the concentration of 16,16-dimethyl PGE2 can be 10 µM and that the time of contacting can be 1 or 3 hours; however, because both the concentration of the agent which increases CXCR4 expression, as demonstrated by Goessling, as well as the time of contact with the agent would be expected to be result-effective variables wherein the concentration of the agent and the time of contact with the agent would modulate the increase in expression of CXCR4 and the engraftment ability of the composition; therefore, a person of ordinary skill in the art would find it obvious to vary the concentration of the agent and the time of contacting to optimize the engraftment of the composition and would arrive at the claimed concentration of 10 µM and the time of 2 hours; therefore, claim 59 is prima facie obvious.  See also MPEP 2144.05 II.A. “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%)".

Claims 52-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goessling in view of Feher, Adams, Waldhoer, Benedict et al., US 2005/0176140 (cite A, attached PTO-892; herein “Benedict”) and Prusik et al., US 5709472 (cite B, attached PTO-892; herein “Prusik”).
The discussion of Goessling, Feher, Adams and Waldhoer regarding claims 52-59 set forth in the rejection above is incorporated herein.
None of Goessling, Feher, Adams or Waldhoer teach that the therapeutic composition is prepared in an endotoxin-free vessel comprising a temperature indicator and an elapsed time indicator; however, a person of ordinary skill in the art at the time of filing would have found it obvious for the composition to be prepared in an endotoxin-free vessel with a temperature indicator and an elapsed time indicator in view of the disclosures of Benedict and Prusik.
Benedict teaches an endotoxin-free [0031] vessel suitable for culturing progenitor cells (Abst.) wherein the vessel comprises a temperature indicator [0032-3] which would also display the elapsed time at the temperature in the form of a graphical real time display of the culture data [0032-3].
Prusik discloses time and temperature indicators to be adhered to a container which indicate the temperature with a signal and the elapsed time with a signal (the progress of flow viewed in a sight window indicates the time that the container has been at the elected temperature) (Abst.).
As Prusik discloses, for certain products, such as pharmaceutical products, the temperature to which it is exposed can be critical (col. 5, ll. 40-56); thus, knowing the temperature to which the composition has been exposed and for how long are essential quality control parameters.
Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method made obvious by Goessling in view of Feher, Adams and Waldhoer wherein the therapeutic composition is prepared in an endotoxin-free vessel, suitable for cell storage, treatment of cells, washing of cells, and cell infusion, comprising a temperature indicator that indicates the temperature of the vessel and an elapsed time indicator because Benedict and Prusik teach such vessels and teach the importance of knowing the temperature and time at temperature for pharmaceutical compositions such as the composition produced by the method made obvious by Goessling in view of Feher, Adams and Waldhoer; therefore, claim 60 is prima facie obvious.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651